Citation Nr: 1424434	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1951 to October 1953 and from December 1953 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The claims file was subsequently transferred to the RO in St. Louis, Missouri after the Veteran relocated. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation, effective June 23, 2011, the date of his TDIU claim.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met, effective June 23, 2011. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II. TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2013). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran filed his claim for TDIU on June 23, 2011.  The Veteran's current service-connected disabilities are: (1) cold injury residuals to the left foot, rated 30 percent from November 17, 2005; (2) cold injury residuals to the right foot, rated 30 percent from November 17, 2005; (3) posttraumatic stress disorder ("PTSD"), rated 30 percent from August 24, 2010; and (4) Paget's and facet degeneration of the lumbar spine rated as 10 percent from November 9, 2004, 20 percent from March 25, 2009, and 10 percent from March 1, 2012.  See generally 38 C.F.R. §§ 4.25 and 4.26 (the latter provides for calculating the bilateral factor).

In this case, from March 25, 2009, the Veteran's combined disability rating was 70 percent and the highest single disability rating for the cold injury residuals of the bilateral feet was 50 percent, plus the bilateral factor.  Thus, he met the schedular criteria for a TDIU rating as of the date he filed his claim in March 2011.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).  The next issue is whether the Veteran has been rendered unemployable as a result of his service-connected disabilities.

A review of the evidence of record demonstrates that according to a November 1982 SSA disability determination, the Veteran last worked in February 1965 although the Board notes that in his recent VA application for a TDIU the Veteran reported that he had last worked from 1983 to 1987 as a butcher.  He had a 10th grade education and no work experience in the recent past.  He suffered from psychophysiological reaction, which was found to be severe and disabling and substantially interfered with his ability to work.  An April 1965 private hospital record shows the Veteran was treated for acute pericarditis.  He also complained of back pain and pain in the fingers.  It was noted that he worked at Cudahy Packing Company with temperatures of 5 below to 20 above and that he was sensitive to this cold temperature.  A September 1968 letter from Kansas State Employment Service notes that the Veteran was substantially unemployable due to his physical condition; it was noted that the Veteran had been hospitalized in 1965 and 1966 for his heart condition and that the Veteran stated that employers refused to hire him on account of his heart condition.  

More recently the Veteran underwent a general VA examination in September 2011.  After examining the Veteran the examiner determined that the Veteran's cold injuries had no impact on type of employment with the exception of where there was exposure to a cold environment.  With respect to the Veteran's lumbar spine disability the Veteran was prevented from all medium and heavy labor and most mild labor, but not prevented from sedentary labor.  Regarding psychiatric disability, the examiner noted that the reader should refer to an October 2010 VA psychiatric examination.  The October 2010 VA psychiatric examination report noted that the Veteran finished the 10th grade and initially worked for a printing company but then started work as a butcher for several years but quit as he got sick in 1964 or 1965.  He later worked for a packing company until the late 1960s.  The Veteran was diagnosed as having mild chronic PTSD with a GAF score of 58.  The Veteran reported that he was dealing with mood problems and getting angry but denied any specific problems with occupational functioning.  The examiner determined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational functioning. 

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32)).  In this case, the score of 58 indicates moderate symptoms, such as few friends, conflicts with peers or co-workers.  

The Veteran underwent another VA psychiatric examination in January 2014.  The examiner noted that since the Veteran was not working his occupational functioning was inferred from the frequency and intensity of his PTSD symptoms, which overall were assessed as mild.  The examiner found, however, that if the Veteran was working, his difficulties at work that could be attributed to his PTSD symptoms would include problems with work efficiency, low work quality or reduced productivity due to poor concentration, poor memory, and becoming easily distracted in work settings involving unexpected loud noises or crowds, which also reduced his work efficiency, low energy, poor morale, and reduced motivation due to PTSD-related chronic sleep impairment, as well as interaction challenges with co-workers, authority figures, and customers due to irritability.  

In consideration of the evidence of record, notwithstanding the medical opinions that the Veteran could do sedentary labor, the Board finds that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation as far back as the date of his TDIU claim in June 2011.  The Veteran's lumbar spine disability has been found to prevent any medium and heavy labor and most mild labor.  While it was noted that sedentary labor was not prevented, the Veteran submitted a statement in October 2009 that his lumbar spine disability caused him pain with sitting for long periods of time.  The Veteran is competent to make such assertions and the Board finds no reason to doubt his credibility in this regard.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  It is not clear that the VA examiner in 2011 took these complaints into account in determining that the Veteran would not be prevented from sedentary labor as a result of his back disability.

In addition the Veteran's work history involves manual labor as he last worked in a packing plant in 1965; and he is noted as having a 10th grade education.  The Veteran has stated on his applications for TDIU that he has two years of college and some of his treatment records note that the Veteran took some classes in an electronics college and business college but he did not graduate.  See e.g. VA examination dated in July 1997.  Thus it is not clear the extent of education the Veteran has; but his employment history is in manual labor, which is a factor to be considered in determining whether unemployability exists.  See Ferraro, 1 Vet. App. at 330, 332.  In other words, any position that would require sedentary work would likely involve an office setting, which would not be that feasible for the Veteran considering his work history.

Also, the Veteran's PTSD symptoms, while noted as mild, have been noted as causing problems with work efficiency, low work quality or reduced productivity due to poor concentration, poor memory, and becoming easily distracted in work settings involving unexpected loud noises or crowds; he also was noted as having low energy, poor morale, and reduced motivation due to PTSD-related chronic sleep impairment, as well as interaction challenges with co-workers, authority figures, and customers due to irritability.  

While the September 2011 examiner found that the Veteran was not incapable of sedentary employment as a result of the lumbar spine disability, based on the Veteran's PTSD symptoms, the Veteran's competent statements that prolonged sitting causes back pain (and would thus prevent even sedentary work), and the Veteran's limited education and employment history, the Board finds that the evidence demonstrates that the Veteran has been unemployable since the date of his original claim for a TDIU in June 2011.

Based upon the evidence in this case, the exact onset of the Veteran's current symptoms/level of disability cannot be determined with any certainty.  Within a year prior to his June 2011 claim, the earliest relevant record in the file is a May 2011 treatment record noting that the Veteran reported being unable to pursue employment due to his lumbar spine disability.  However, the earliest that it can be factually ascertained that he met the criteria for a TDIU was the date VA received his claim on June 23, 2011.  For these reasons, June 23, 2011 is assigned as the effective date for entitlement to a TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







							(Continued on the next page)

ORDER

Entitlement to a TDIU is granted, effective June 23, 2011, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


